Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 1 of 32 Page ID #:7


   1   BLUM COLLINS, LLP
         Craig M. Collins (Bar No. 151582)
   2     collins@blumcollins.com
         Hannah Bentley (Bar No. 132244)
   3     bentley@blumcollins.com
       707 Wilshire Boulevard, Suite 4880
   4   Los Angeles, California 90017-3501
       Telephone: 213.572.0405
   5   Facsimile: 213.572.0401
   6   [counsel continued on fourth page hence]
   7

   8
                   UNITED STATES DISTICT COURT OF CALIFORNIA
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10

  11                                              Case No.
        MARIANNE AFIFI AND
  12    ABDELMONEM A. AFIFI, AS
        TRUSTEES OF THE AFIFI FAMILY              COMPLAINT FOR VIOLATION
  13    TRUST; JOYCE GYRENIA                      OF CIVIL RIGHTS – TAKING
        WILKINS ALEXANDER, AS                     UNDER FIFTH AMENDMENT (42
  14    TRUSTEE OF THE ALEXANDER                  U.S.C. § 1983)
        FAMILY TRUST; WILLIAM
  15    BARTEK; DONNE BERNABE;
        JAMES E. BERNASCONI; DON
  16    JEAN BONNET, AS TRUSTEE OF
        DON JEAN BONNET FAMILY
  17    TRUST; JEFFREY BORGES, AS                 DEMAND FOR JURY TRIAL
        TRUSTEE OF THE BORGES
  18    FAMILY TRUST; JEFFREY
        BORGES AND MICHELE BORGES;
  19    W BROWDER AND LEANNA
        BROWDER; JOSEPH BROWN AND
  20    CATHY BROWN, AS TRUSTEES
        OF THE JOSEPH AND CATHY
  21    BROWN FAMILY TRUST; ROY
        BRUDER, AS TRUSTEE OF THE
  22    ROY BRUDER 2002 TRUST; JOHN
        CAMBIANICA AND CAROL
  23    CAMBIANICA, AS TRUSTEES OF
        THE CAMBIANICA TRUST;
  24    BRUCE THOMAS CAMPBELL, AS
        TRUSTEE OF THE JAMES L. AND
  25    RUTH W. CAMPBELL LIVING
        TRUST; JOSEPH CARAMICO;
  26    MARGO ANN CARIGNAN, AS
        TRUSTEE OF MARGO ANN
  27    CARIGNAN REVOCABLE TRUST;
        ADOLFO CASTILLO AND ISAAC
  28    CASTILLO; ELLEN A. CHAO, AS
       COMPLAINT                             1
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 2 of 32 Page ID #:8


   1    TRUSTEE OF THE LANCE L.
        CHAO AND ELLEN A. CHAO
   2    REVOCABLE TRUST; KENNETH
        CHRISTIANSEN AND MEAGAN
   3    CHRISTIANSEN; MARK COLON;
        ADRIAN R. COOKS AND
   4    STEPHANIE N. COOKS, AS
        TRUSTEES OF THE ADRIAN R.
   5    COOKS AND STEPHANIE N.
        COOKS REVOCABLE TRUST;
   6    DONNA CARDOZA-COSTA, AS
        TRUSTEE OF THE COSTA
   7    FAMILY TRUST; DONALD
        CRAIGHEAD, AS TRUSTEE OF
   8    THE DONALD CRAIGHEAD
        IRREVOCABLE FAMILY TRUST;
   9    ROBERT M. HEATER AND
        CYNTHIA A. CRENSHAW, AS
  10    TRUSTEES OF THE HEATER-
        CRENSHAW 2020 REVOCABLE
  11    TRUST; VIRGINIA CROSBY;
        BEVERLY JEAN DAVIES, AS
  12    TRUSTEE OF THE DAVIES
        TRUST; ARTHUR FALCONER
  13    AND BARBARA K. FALCONER,
        AS TRUSTEES OF THE
  14    FALCONER FAMILY TRUST;
        NORMAN FARGO; BRUCE
  15    FOSTER AND LISA FOSTER;
        STEVEN FRANK AND
  16    JACQUELYN FRANK, AS
        TRUSTEES OF THE FRANK
  17    REVOCABLE TRUST; BONNIE
        GARNER; ISIDRO GODINEZ;
  18    BERNIE GONZALES; JOHN
        GOODELL; PHILIP GRAY; ALAN
  19    GRIMSHAW; CYNTHIA
        HARCARIK AND JOHN CHARLES
  20    MILLER; HAL HAVLISCH; RENA
        HAYAMI; KIMBERLY HAYS;
  21    KINGSLEY HINES AND CAMILLE
        W. HINES, AS TRUSTEES OF THE
  22    KINGSLEY HINES AND CAMILLE
        W. HINES FAMILY TRUST;
  23    WILMA HOMSY, AS TRUSTEE OF
        THE HOMSY FAMILY
  24    REVOCABLE LIVING TRUST;
        PETER R. HOPKINSON; DOUGLAS
  25    DONALD HUNDELT AND
        CRISTINA ISABEL HUNDELT, AS
  26    TRUSTEES OF THE HUNDELT
        FAMILY TRUST; JONI JAMES;
  27    MARCIA JANICH, CURTIS
        BROWNELL, AND MARILYN
  28    BEYER; DAVID M. JOHNSON
       COMPLAINT                           2
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 3 of 32 Page ID #:9


   1    AND LINDA J. JOHNSON, AS
        TRUSTEES OF THE JOHNSON
   2    FAMILY TRUST; VERNER H.
        JOHNSON JR., AS TRUSTEE OF
   3    THE JOE AND RUTH LA MOTTE
        1978 EXEMPTION TRUST; JUDITH
   4    FAYE KIMURA AND MASAYUKI
        KIMURA, AS TRUSTEES OF THE
   5    KIMURA FAMILY TRUST; LISA
        LANGERE, AS TRUSTEE OF THE
   6    LISA LANGERE TRUST;
        PATRICIA LEKO, AS TRUSTEE OF
   7    THE HELEN M. KILGORE TRUST;
        TIMOTHY LONG; PETER J. LUNA;
   8    STEFAN LYSENKO AND SOPHIE
        LYSENKO; THOMAS
   9    MACKINNON AND ELIZABETH
        MACKINNON; MARTIN K.
  10    MACLEAN; KIM ILENE
        MCDANIEL; JOHN B. MCMANUS;
  11    BOB MERZOIAN AND
        ROSEMARY MERZOIAN;
  12    BARBARA MUSKAT, AS
        TRUSTEE OF THE BARBARA
  13    MUSKAT SEPARATE PROPERTY
        TRUST; CORNELIUS
  14    KEMPENAAR AND LAURIE E.
        KEMPENAAR, AS TRUSTEES OF
  15    THE KEMPENAAR FAMILY
        TRUST; EVERT KEMPENAAR
  16    AND VIKI KEMPENAAR, AS
        TRUSTEES OF THE KEMPENAAR
  17    REVOCABLE LIVING TRUST;
        TIMOTHY S. THOMAS AND
  18    MARGARETHA C. H. THOMAS,
        AS TRUSTEES OF THE THOMAS
  19    FAMILY TRUST; REGINA A.
        NEUMAN, AS TRUSTEE OF THE
  20    ARN TRUST OF 2002; LEONARD
        NICHOLS; KENNETH A. NOONAN
  21    AND COLLEEN B. NOONAN, AS
        TRUSTEES OF THE KENNETH A.
  22    NOONAN AND COLLEEN B.
        NOONAN 1999 TRUST;
  23    CHRISTOPHER NOSSAMAN AND
        JENNIFER NOSSAMAN; ANITA I.
  24    ORTEGA; DANIEL OWEN AND
        KELLEY OWEN; TIMOTHY
  25    PATTERSON AND LINDA
        PATTERSON; LORETTA
  26    PAULSON; CHARLES PINKLEY
        AND NORMA PINKLEY; GEORGE
  27    MERLE PLYLEY, AS TRUSTEE OF
        THE GEORGE MERLE PLYLEY
  28    AND BARBARA HOPE PLYLEY
       COMPLAINT                           3
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 4 of 32 Page ID #:10


   1    2004 REVOCABLE TRUST; BRUCE
        POLLOCK AND KATHERINE
   2    POLLOCK; CLYDE A. PRICKETT,
        AS TRUSTEE OF THE CLYDE A.
   3    PRICKETT FAMILY TRUST;
        TIMOTHY J. REDING AND
   4    CAROL J. REDING, AS TRUSTEES
        OF THE TIMOTHY J. REDING
   5    AND CAROL IGERCICH-REDING
        2017 TRUST; AMY M. REESE, AS
   6    TRUSTEE OF THE AMY M. REESE
        TRUST, 2000; WILLIAM W. ROBB,
   7    AS TRUSTEE OF THE DANUTA H.
        AND WILLIAM W. ROBB
   8    DECLARATION OF TRUST;
        MICHAEL ROST AND KEIKO
   9    ROST; STEVEN RUARK; JEFFERY
        J. SALE; PAUL R. SCHANGE AND
  10    VIRGINIA S. SCHANGE, AS
        TRUSTEES OF THE SCHANGE
  11    FAMILY TRUST; FRANK M.
        SERVEDIO AND NADINE M.
  12    HAYNES-SERVEDIO, AS
        TRUSTEES OF THE FRANK M.
  13    SERVEDIO FAMILY TRUST;
        HAROLD SPEEGLE; STEVEN
  14    STRACHAN, AS TRUSTEE OF THE
        STRACHAN 2016 TRUST; MORRIS
  15    SUSOEFF; JOHN D. TILLMAN
        AND CAROL J. TILLMAN; JOSEPH
  16    USCHMANN; KAREN WALDOW;
        JERRY WIGGINS; IRMA L.
  17    WISENER, AS TRUSTEE OF THE
        2012 IRMA L. WISENER
  18    REVOCABLE TRUST; DM
        WRIGHT; JOHN YOUNG AND
  19    TERRY YOUNG,
  20          Plaintiffs,
                          vs.
  21

  22
        CAMBRIA COMMUNITY
  23    SERVICES DISTRICT; and

  24
        COUNTY OF SAN LUIS OBISPO,
  25        Defendants.
  26

  27

  28
       COMPLAINT                            4
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 5 of 32 Page ID #:11


   1   Plaintiffs’ Counsel Continued:
   2 KASSOUNI LAW
       Timothy V. Kassouni (Bar No. 142907)
   3   timothy@kassounilaw.com
     455 Capitol Mall, Suite 604
   4 Sacramento, CA 95814
     Telephone: 916.930.0030
   5 Facsimile: 916.930.0033

   6   Attorneys for Plaintiffs
       Marianne Afifi, et al.
   7

   8
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28
       COMPLAINT                            5
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 6 of 32 Page ID #:12


   1

   2
                                            Introduction
   3
             1.     The Plaintiffs own single-family-residential-zoned vacant lots in the
   4
       Cambria area of San Luis Obispo County. The Defendant Cambria Community
   5

   6   Services District and Defendant County of San Luis Obispo have worked in

   7   concert successfully to block the Plaintiffs from building homes on those lots. The
   8   Defendants have done so by a simple “Catch-22.” The Defendant County insists
   9   that before it will allow the Plaintiffs to build homes, the Plaintiffs must obtain
  10
       water and sewer service to their lots from the Defendant District (i.e., not by any
  11
       alternate means such as drilling wells or installing septic tanks). The Defendant
  12
       District then claims it cannot provide water to the Plaintiffs because it has no water
  13

  14   to give (and will not provide sewer service, though it has plenty of capacity,
  15   because the Plaintiffs have no need for sewer service since the District refuses to
  16   give them water service). The Defendant District lacks water because the District
  17
       has for many years deliberately incapacitated itself from providing adequate water.
  18
       In the late 1990’s, the then-Board members of the District, who were dedicated to
  19
       their official mission as directors of a water district but naïve as to politics,
  20
  21   obtained permits and funding for a desalination plant that would have provided

  22   water for all—both the “haves” and the “have nots.” The owners of lots in Cambria
  23   that had water already and who didn’t want their neighbors to build, threw out the
  24   members of the District Board and elected “no growth” members to the District
  25
       Board. The no-growth District Board members killed the desalination plant and
  26
       made sure the District would find no source of water for the Plaintiffs (though in
  27
       an irony bitter to the “have nots,” the “haves” eventually built themselves a
  28
       COMPLAINT                                   6
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 7 of 32 Page ID #:13


   1   desalination plant but vowed to run it at only about 1/10 speed and promised every
   2
       drop of water it produces to the “haves” only and none to the “have nots”). The
   3
       people who have always had water (i.e., the “haves”) and effectively confiscated
   4
       the properties belonging to those who never had water (i.e., the “have nots,” also
   5

   6   known as Plaintiffs). By this suit, the Plaintiffs (have nots) ask that the “haves”

   7   finally pay for what they have taken from the Plaintiffs. Plaintiffs seek a judgment
   8   in their favor for the value of their lots today against the District and County. This
   9   claim is based on the Fifth Amendment to the U.S. Constitution, as made
  10
       applicable to state and local governments by the 14th Amendment. The Defendants
  11
       District and County will then pass along this cost to their ratepayers and taxpayers,
  12
       respectively, who have benefitted from this wholesale confiscation of land from
  13

  14   the have nots.
  15         2.     The County and District have joint and several liability for taking
  16   property without just compensation. Plaintiffs deserve to be compensated for the
  17
       taking of their property.
  18
             3.     The Plaintiffs complain and allege against Defendant County of San
  19
       Luis Obispo and Defendant Cambria Community Services District:
  20
  21                                          Parties

  22         4.     Plaintiffs Marianne Afifi and Abdelmonem A. Afifi (“the Afifis”), as
  23   trustees of the Afifi Family Trust, are citizens of the State of California. They own
  24   property in Cambria at 2085 Avon Avenue.
  25
             5.     Plaintiff Joyce Gyrenia Wilkins Alexander (“Alexander”), as trustee
  26
       of The Alexander Family Trust, is a citizen of the State of California. They own
  27
       property in Cambria at McCabe Drive.
  28
       COMPLAINT                                  7
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 8 of 32 Page ID #:14


   1         6.     Plaintiff William Bartek (“Bartek”) is a citizen of the State of Hawaii.
   2
       He owns property in Cambria at Bristol Street.
   3
             7.     Plaintiff Donne Bernabe (“Bernabe”) is a citizen of the State of
   4
       California. She owns property in Cambria at Langton Street.
   5

   6         8.     Plaintiff James E. Bernasconi (“Bernasconi”) is a citizen of the State

   7   of California. He owns property in Cambria at Lawson Place.
   8         9.     Plaintiff Don Jean Bonnet (“Bonnet”), as trustee of the Don Jean
   9   Bonnet Family Trust, is a citizen of the State of California. They own property in
  10
       Cambria at Sandown Place.
  11
             10.    Plaintiff Jeffrey Borges (“Borges”), as trustee of the Borges Family
  12
       Trust, is a citizen of the State of California. He owns property in Cambria at Dove
  13

  14   Dale Avenue and Kerwin Avenue.
  15         11.    Plaintiffs Jeffrey Borges and Michele Borges (“the Borgeses”) are
  16   citizens of the State of California. They own property in Cambria at Leighton
  17
       Street, Gleason Street, and 2982 Buckingham.
  18
             12.    Plaintiffs W and Leanna Browder (“the Browders”) are citizens of the
  19
       State of California. They own property in Cambria at Pembrook Drive.
  20
  21         13.    Plaintiffs Joseph Brown and Cathy Brown (“the Browns”), as trustees

  22   of The Joseph and Cathy Brown Family Trust, are citizens of the State of
  23   California. They own property at Berwick Drive.
  24         14.    Plaintiff Roy Bruder (“Bruder”), as trustee of The Roy Bruder 2002
  25
       Trust, is a citizen of the State of California. He owns property in Cambria at
  26
       Richard Avenue.
  27
             15.    Plaintiffs John Cambianica and Carol Cambianica (“the
  28
       COMPLAINT                                 8
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 9 of 32 Page ID #:15


   1   Cambianicas”), as trustees of The Cambianica Trust, are citizens of the State of
   2
       California. They own an interest in property in Cambria at Croyden Lane.
   3
             16.    Plaintiff Bruce Thomas Campbell (“Campbell”), as trustee of the
   4
       James L. and Ruth W. Campbell Living Trust, is a citizen of the State of
   5

   6   California. He owns property in Cambria at Emerson Road.

   7         17.    Plaintiff Joseph Caramico (“Caramico”) is a citizen of the State of
   8   California. He owns property in Cambria at Green Street.
   9         18.    Plaintiff Margo Ann Carignan (“Carignan”), as trustee of the Margo
  10
       Ann Carignan Revocable Trust, is a citizen of the State of Hawaii. She owns
  11
       property in Cambria at Saint James Road.
  12
             19.    Plaintiffs Adolfo Castillo and Isaac Castillo (“the Castillos”) are
  13

  14   citizens of the State of California. They own property in Cambria at 1590 Spencer
  15   Street.
  16         20.    Plaintiff Ellen A. Chao (“Chao”), as the trustee of The Lance L. Chao
  17
       and Ellen A. Chao Revocable Trust, is a citizen of the State of California. She
  18
       owns property in Cambria at Chester Lane, Melrose, and Richard Avenue.
  19
             21.    Plaintiffs Kenneth and Meagan Christiansen (“the Christiansens”) are
  20
  21   citizens of the State of Alaska. They own property in Cambria at Sandown Place.

  22         22.    Plaintiff Mark Colon (“Colon”) is a citizen of the State of California.
  23   He owns property in Cambria at Sandown Place.
  24         23.    Plaintiffs Adrian R. Cooks and Stephanie N. Cooks (“the Cooks”), as
  25
       trustees of the Adrian R. Cooks and Stephanie N. Cooks Revocable Trust, are
  26
       citizens of the State of California. They own property at 2105 Blythe Place.
  27
             24.    Plaintiff Donna Cardoza-Costa (“Cardoza-Costa”), as trustee of the
  28
       COMPLAINT                                 9
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 10 of 32 Page ID #:16


    1   Costa Family Trust, is a citizen of the State of California. She owns property in
    2
        Cambria at Chester Lane, 2530 Banbury Road, and Pineridge Drive.
    3
                 25.   Plaintiff Donald Craighead (“Craighead”), as trustee of the Donald
    4
        Craighead Irrevocable Family Trust, is a citizen of the State of California. He owns
    5

    6   property in Cambria at 2552 Romney Drive.

    7            26.   Plaintiffs Robert M. Heater and Cynthia A. Crenshaw (“Heater-
    8   Crenshaw”), as trustees of the Heater-Crenshaw 2020 Revocable Family Trust, are
    9   citizens of the State of California. They own property in Cambria at Berwick
   10
        Drive.
   11
                 27.   Plaintiff Virginia Crosby (“Crosby”) is a citizen of the State of
   12
        California. She owns property in Cambria at Sundown Place.
   13

   14            28.   Plaintiff Beverly Jean Davies (“Davies”), as trustee of the Davies
   15   Trust, is a citizen of the State of California. She owns property in Cambria at 2465
   16   Piney Way.
   17
                 29.   Plaintiffs Arthur Falconer and Barbara K. Falconer (“the Falconers”),
   18
        as trustees of the Falconer Family Revocable Trust, are citizens of the State of
   19
        California. They own property in Cambria at Windsor Boulevard.
   20
   21            30.   Plaintiff Norman Fargo (“Fargo”) is a citizen of the State of Idaho. He

   22   owns property in Cambria at Alban Place.
   23            31.   Plaintiffs Bruce and Lisa Foster (“the Fosters”) are citizens of the
   24   State of Arizona. They own property in Cambria at Sheffield Street.
   25
                 32.   Plaintiffs Steven Frank and Jaquelyn Frank (“the Franks”), as trustees
   26
        of the Frank Revocable Trust are citizens of the State of California. They own
   27
        property in Cambria at Arliss Drive.
   28
        COMPLAINT                                  10
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 11 of 32 Page ID #:17


    1         33.   Plaintiff Bonnie Garner (“Garner”) is a citizen of the State of
    2
        California. She owns property in Cambria at 2225 Leona Drive.
    3
              34.   Plaintiff Isidro Godinez (“Godinez”) is a citizen of the State of
    4
        California. He owns property in Cambria at Leona Drive.
    5

    6         35.   Plaintiff Bernie Gonzales (“Gonzales”) is a citizen of the State of

    7   California. He owns property in Cambria at Emerson Road.
    8         36.   Plaintiff John Goodell (“Goodell”) is a citizen of the State of
    9   California. He owns property in Cambria at Alban Place.
   10
              37.   Plaintiff Philip Gray (“Gray”) is a citizen of the State of California.
   11
        He owns property in Cambria at London Lane and Green Street.
   12
              38.   Plaintiff Alan Grimshaw (“Grimshaw”) is a citizen of the State of
   13

   14   California. He owns property in Cambria at 1975 Arliss Drive.
   15         39.   Plaintiffs Cynthia Harcarik and John Charles Miller are citizens of the
   16   State of Arizona. They own property in Cambria at Bradford Road.
   17
              40.   Plaintiff Hal Havlisch (“Havlisch”) is a citizen of the State of
   18
        California. He owns property in Cambria at Tweed Avenue.
   19
              41.   Plaintiff Rena Hayami (“Hayami”) is a citizen of the State of
   20
   21   California. She owns property in Cambria at Dreydon Avenue.

   22         42.   Plaintiff Kimberley Hays (“Hays”) is a citizen of the State of
   23   California. She owns property in Cambria at 1865 Avon Avenue.
   24         43.   Plaintiffs Kingsley Hines and Camille W. Hines (“the Hineses”), as
   25
        trustees of the Kingsley Hines and Camille W. Hines Family Trust, are citizens of
   26
        the State of California. They own property in Cambria at Camborne Place.
   27
              44.   Plaintiff Wilma Homsy (“Homsy”), as trustee of The Homsy Family
   28
        COMPLAINT                                11
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 12 of 32 Page ID #:18


    1   Revocable Living Trust, is a citizen of the State of California. He owns property in
    2
        Cambria at 1935 Dorking Avenue.
    3
              45.    Plaintiff Peter R. Hopkinson (“Hopkinson”) is a citizen of the State of
    4
        California. He owns property in Cambria at Cowper Street.
    5

    6         46.    Plaintiffs Douglas Donald Hundelt and Cristina Isabel Hundelt (“the

    7   Hundelts”), as trustees of The Hundelt Family Trust, are citizens of the State of
    8   California. They own property in Cambria at 1811 Avon Avenue.
    9         47.    Plaintiff Joni James (“James”) is a citizen of the State of Nevada. She
   10
        owns property in Cambria at 2161 Burton Drive.
   11
              48.    Plaintiffs Marcia Janich, Curtis Brownell, and Marilyn Beyer are
   12
        citizens of the State of California. They own property in Cambria at 2697 Trenton
   13

   14   Street.
   15         49.    Plaintiffs David M. Johnson and Linda J. Johnson (“the Johnsons”), as
   16   trustees of the Johnson Family Trust, are citizens of the State of California. They
   17
        own property in Cambria at 2098 Emmons Road.
   18
              50.    Plaintiff Verner H. Johnson Jr. (“Johnson”), as trustee of The Joe and
   19
        Ruth La Motte 1978 Exemption Trust, is a citizen of the State of California. He
   20
   21   owns property in Cambria at Burton Drive.

   22         51.    Plaintiffs Judith Faye Kimura and Masayuki Kimura (“the Kimuras”),
   23   as trustees of The Kimura Family Trust, are citizens of the State of California.
   24   They own property in Cambria at 1826 Tweed Avenue.
   25
              52.    Plaintiff Lisa Langere (“Langere”), as trustee of the Lisa Langere
   26
        Trust, is a citizen of the State of California. She owns property in Cambria at
   27
        Berwick Drive.
   28
        COMPLAINT                                12
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 13 of 32 Page ID #:19


    1         53.    Plaintiff Patricia Leko (“Leko”), as trustee of the Helen M. Kilgore
    2
        Trust, is a citizen of the State of California. She owns property in Cambria at
    3
        Richard Avenue.
    4
              54.    Plaintiff Timothy Long (“Long”) is a citizen of the State of California.
    5

    6   He owns property in Cambria at Londonderry Lane.

    7         55.    Plaintiff Peter J. Luna (“Luna”) is a citizen of the State of California.
    8   He owns property in Cambria at 2948 Buckingham Place.
    9         56.    Plaintiffs Stefan Lysenko and Sophie Lysenko (“the Lysenkos”) of the
   10
        State of California. They own property in Cambria at Pierce Avenue.
   11
              57.    Plaintiffs Thomas Mackinnon and Elizabeth Mackinnon (“the
   12
        Mackinnons”) are citizens of the State of California. They own property in
   13

   14   Cambria at Langton Street.
   15         58.    Plaintiff Martin K. Maclean (“Maclean”) is a citizen of the State of
   16   Arizona. He owns property in Cambria at Sunbury Avenue.
   17
              59.    Plaintiff Kim Ilene McDaniel (“McDaniel”) is a citizen of the State of
   18
        California. She owns property in Cambria at 2892 Burton Circle.
   19
              60.    Plaintiff John B. McManus (“McManus”) is a citizen of the State of
   20
   21   California. He owns property in Cambria at Dowing Avenue.

   22         61.    Plaintiffs Bob Merzoian and Rosemary Merzoian (“the Merzoians”)
   23   are citizens of the State of California. They own property in Cambria at Preston
   24   Street.
   25
              62.    Plaintiff Barbara Muskat (“Muskat”), as trustee of the Barbara Muskat
   26
        Separate Property Trust, is a citizen of the State of California. She owns an interest
   27
        in property in Cambria at 2333 McCabe Drive and 2337 McCabe Drive.
   28
        COMPLAINT                                 13
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 14 of 32 Page ID #:20


    1            63.   Plaintiffs Cornelius Kempenaar and Laurie E. Kempenaar, as trustees
    2
        of The Kempenaar Family Trust, are citizens of the State of California. They own
    3
        an interest in property in Cambria at 2333 McCabe Drive and 2337 McCabe Drive.
    4
                 64.   Plaintiffs Evert Kempenaar and Viki Kempenaar, as trustees of the
    5

    6   Kempenaar Revocable Living Trust, are citizens of the State of California. They

    7   own an interest in property in Cambria at 2333 McCabe Drive and 2337 McCabe
    8   Drive.
    9            65.   Plaintiffs Timothy S. Thomas and Margaretha C. H. Thomas (“the
   10
        Thomases”), as trustees of the Thomas Family Trust, are citizens of the State of
   11
        Arizona. They own an interest property in Cambria at 2333 McCabe Drive and
   12
        2337 McCabe Drive.
   13

   14            66.   Plaintiff Regina A. Neuman (“Neuman”), as trustee of the ARN Trust
   15   of 2002, is a citizen of the State of California. She owns property in Cambria at
   16   2320 Leona Drive.
   17
                 67.   Plaintiff Leonard Nichols (“Nichols”) is a citizen of the State of
   18
        Nevada. He owns property in Cambria at Yorkshire Street.
   19
                 68.   Plaintiffs Kenneth A. Noonan and Colleen B. Noonan (“the
   20
   21   Noonans”), as trustees of the Kenneth A. Noonan and Colleen B. Noonan 1999

   22   Trust, are citizens of the State of California. They own property in Cambria at
   23   Burton Drive.
   24            69.   Plaintiffs Christopher Nossaman and Jennifer Nossaman (“the
   25
        Nossamans”) are citizens of the State of California. They own property in Cambria
   26
        at Pineridge Drive.
   27
                 70.   Plaintiff Anita I. Ortega (“Ortega”) is a citizen of the State of
   28
        COMPLAINT                                   14
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 15 of 32 Page ID #:21


    1   California. She owns property in Cambria at Ramsey Drive.
    2
                 71.   Plaintiffs Daniel Owen and Kelley Owen (“the Owens”) are citizens
    3
        of the State of Arizona. They own property in Cambria at Burton Drive.
    4
                 72.   Plaintiffs Timothy Patterson and Linda Patterson (“the Pattersons”)
    5

    6   are citizens of the State of California. They own property in Cambria at Fern

    7   Drive.
    8            73.   Plaintiff Loretta Paulson (“Paulson”) is a citizen of the State of
    9   Connecticut. She owns property in Cambria at Alban Place.
   10
                 74.   Plaintiffs Charles Pinkley and Norma Pinkley (“the Pinkleys”) are
   11
        citizens of the State of California. They own property in Cambria at Fern Drive.
   12
                 75.   Plaintiff George Merle Plyley (“Plyley”), as trustee of the George
   13

   14   Merle Plyley and Barbara Hope Plyley 2004 Revocable Trust, is a citizen of the
   15   State of California. He owns property in Cambria at Burton Drive.
   16            76.   Plaintiffs Bruce Pollock and Katherine Pollock (“the Pollocks”) are
   17
        citizens of the State of California. They own property in Cambria at Sandown
   18
        Place.
   19
                 77.   Plaintiff Clyde A. Prickett (“Prickett”), as trustee of the Clyde A.
   20
   21   Prickett Family Trust, is a citizen of the State of California. He owns property in

   22   Cambria at Linden Court.
   23            78.   Plaintiffs Timothy J. Reding and Carol J. Reding (“the Redings”), as
   24   trustees of the Timothy J. Reding and Carol Igercich-Reding 2017 Trust, are
   25
        citizens of the State of California. They own property in Cambria at Preston Street.
   26
                 79.   Plaintiff Amy M. Reese (“Reese”), as trustee of the Amy M. Reese
   27
        Trust, 2000, is a citizen of the State of California. She owns property in Cambria at
   28
        COMPLAINT                                   15
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 16 of 32 Page ID #:22


    1   Hillcrest Drive.
    2
              80.    Plaintiff William W. Robb (“Robb”), as trustee of the Danuta H. and
    3
        William W. Robb Declaration of Trust, is a citizen of the State of California. He
    4
        owns property in Cambria at Macleod Way.
    5

    6         81.    Plaintiffs Michael Rost and Keiko Rost (“the Rosts”) are citizens of

    7   the State of California. They own property in Cambria at Pierce Avenue.
    8         82.    Plaintiff Steven Ruark (“Ruark”) is a citizen of the State of California.
    9   He owns property in Cambria at Finney Road.
   10
              83.    Plaintiff Jeffery J. Sale (“Sale”) is a citizen of the State of California.
   11
        He owns property in Cambria at Burton Circle and Alban Place.
   12
              84.    Plaintiffs Paul R. Schange and Virginia S. Schange (“the Schanges”),
   13

   14   as trustees of the Schange Family Trust, are citizens of the State of California.
   15   They own property in Cambria at Kenneth Drive and 395 Ivar Street.
   16         85.    Plaintiffs Frank M. Servedio and Nadine M. Haynes-Servedio (“the
   17
        Servedios”), as trustees of the Frank M. Servedio Family Trust, are citizens of the
   18
        State of California. They own property in Cambria at Richard Avenue.
   19
              86.    Plaintiff Harold Speegle (“Speegle”) is a citizen of the State of
   20
   21   California. He owns property in Cambria at 2175 Andover Place.

   22         87.    Plaintiff Steven Strachan (“Strachan”), as trustee of the Strachan 2016
   23   Trust, is a citizen of the State of California. He owns property in Cambria at
   24   Newton Road.
   25
              88.    Plaintiff Morris Susoeff (“Susoeff”) is a citizen of the State of
   26
        California. He owns property in Cambria at Kenneth Drive.
   27
              89.    Plaintiffs John D. Tillman and Carol J. Tillman (“the Tillmans”) are
   28
        COMPLAINT                                  16
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 17 of 32 Page ID #:23


    1   citizens of the State of California. They own property in Cambria at Bradford
    2
        Road.
    3
                90.   Plaintiff Joseph Uschmann (“Uschmann”) is a citizen of the State of
    4
        California. He owns property in Cambria at Newton Drive.
    5

    6           91.   Plaintiff Karen Waldow (“Waldow”) is a citizen of the State of

    7   California. She owns property in Cambria at 1835 Stuart Street.
    8           92.   Plaintiff Jerry Wiggins (“Wiggins”) is a citizen of the State of
    9   California. He owns property in Cambria at Margate Avenue.
   10
                93.   Plaintiff Irma L. Wisener (“Wisener”), as trustee of the 2012 Irma L.
   11
        Wisener Revocable Trust, is a citizen of the State of California. She owns property
   12
        in Cambria at Rogers Drive.
   13

   14           94.   Plaintiff DM Wright (“Wright”) is a citizen of the State of California.
   15   They own property in Cambria at Tully Place.
   16           95.   Plaintiffs John Young and Terry Young (“the Youngs”) are citizens of
   17
        the State of California. They own an interest in property in Cambria at Croyden
   18
        Lane.
   19
                96.   Plaintiffs are informed and believe, and on that basis allege Defendant
   20
   21   County of San Luis Obispo (“County”) is and at all times mentioned herein was a

   22   political subdivision of the State of California.
   23           97.   Plaintiffs are informed and believe and on that basis allege Defendant
   24   Cambria Community Service District (“District”) is and at all times mentioned
   25
        herein, was a duly incorporated municipal corporation and/or special district
   26
        located within the State of California, and County of San Luis Obispo.
   27
                98.   Plaintiffs are informed and believe, and thereon allege that at all times
   28
        COMPLAINT                                 17
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 18 of 32 Page ID #:24


    1   herein mentioned the Defendants, and each of them, were the agents of each other,
    2
        and, in doing the things hereafter alleged, were acting within the scope, course and
    3
        purpose of the agency, and were acting within the apparent scope of the agency,
    4
        and acted with the permission and consent of the other Defendant. Plaintiffs
    5

    6   alternately allege that the County and the District were co-conspirators.

    7                                 Jurisdiction and venue
    8          99.   Plaintiffs’ claims are based on federal, subject-matter jurisdiction.
    9   This Court has jurisdiction over this proceeding under 28 U.S.C. §§ 1331, 1343,
   10
        2201, 2202 and 42 U.S.C. § 1983 et seq. Knick v. Twp. of Scott, Pennsylvania, 139
   11
        S. Ct. 2162, 2167 (2019) (“We now conclude that the state-litigation requirement
   12
        imposes an unjustifiable burden on takings plaintiffs, conflicts with the rest of our
   13

   14   takings jurisprudence, and must be overruled. A property owner has an actionable
   15   Fifth Amendment takings claim when the government takes his property without
   16   paying for it.”) The amount in controversy exceeds $75,000 as to each individual
   17
        plaintiff.
   18
               100. Venue properly lies in this judicial district under 28 U.S.C. § 1391(b)
   19
        because the named defendants’ properties at issue are located within the Central
   20
   21   District of California, and the action arises out of events in San Luis Obispo

   22   County, California.
   23                       Allegations common to all causes of action
   24          101. The Plaintiffs own legally created and approved, but undeveloped,
   25
        residentially zoned lots in Cambria, located in an unincorporated area within the
   26
        County of San Luis Obispo. Plaintiffs own lots acquired at a fair market price that
   27
        reflected the reasonable expectation that homes could be built on the lots.
   28
        COMPLAINT                                 18
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 19 of 32 Page ID #:25


    1   Plaintiffs (or their predecessors in interest) paid for water and sewer
    2
        improvements, through water and sewer availability or standby assessments,
    3
        property taxes, and a special assessment to finance the construction of the
    4
        District’s sewer system. Water and sewer lines are in the street near the Plaintiffs’
    5

    6   lots.

    7           102. The County and Cambria County Water District (the District’s
    8   predecessor in interest) executed two Joint Power Agreements (JPA’s) on or about
    9   the early 1970’s. Therein, the parties agreed that (a) a sewer system was necessary
   10
        in Cambria; (b) the County would conduct assessment proceedings to finance the
   11
        construction of sewer improvements; and (c) the Cambria County Water District
   12
        would own and operate the resulting sewer improvements.
   13

   14           103. The resulting assessment proceedings created two assessment
   15   districts, and the County Board resolved that the assessed properties were to
   16   benefit from and be assessed in proportion to the cost of the improvements. The
   17
        special benefit accruing to the assessed properties was supposed to be the right to
   18
        use the District’s sewer system.
   19
                104. The first phase of the sewer improvements was financed by a HUD
   20
   21   loan between the federal government and Cambria County Water District. The

   22   intent of the HUD loan and associated assessment proceedings was to provide
   23   sewer service to those properties within assessment district #1. The HUD loan was
   24   repaid by special assessments upon those properties within assessment district #1.
   25
                105. The second phase of sewer improvements was financed by an EPA
   26
        grant between the federal government and County. The EPA grant required
   27
        assessments to pay the local matching share of the cost to complete the
   28
        COMPLAINT                                 19
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 20 of 32 Page ID #:26


    1   improvements. The landowners within assessment district #2 were assessed and
    2
        paid the local matching share required by the EPA grant. The intent of the EPA
    3
        grant and associated assessment proceedings was to provide sewer service to those
    4
        properties within assessments district #2.
    5

    6         106. On or about 1976, the District was created and assumed all duties and

    7   liabilities of the Cambria County Water District, which was simultaneously
    8   dissolved.
    9         107. Plaintiffs believe and thereon allege that their properties were among
   10
        the class of properties intended to benefit from the JPA’s, HUD loan, and EPA
   11
        grant (“Agreements”). Plaintiffs believe and thereon allege that their properties
   12
        were to benefit from the assessment proceedings, wherein their properties were to
   13

   14   obtain a special benefit right from the payment of special assessments. The special
   15   benefit that accrued was the right to sewer service from the District. Plaintiffs (or
   16   their predecessors in interest) have paid assessments to the District and its
   17
        predecessor, but they have been denied the intended benefit of the assessment, the
   18
        right to sewer service.
   19
              108. Plaintiffs are informed and believe, and on that basis allege that the
   20
   21   Defendants have determined they will not provide sewer or water service because

   22   they wish to prevent the lots from being developed, effectively re-zoning the
   23   properties (and hundreds of others like them) as open space, while avoiding paying
   24   the lot owners for the creation of this open space.
   25
              109. The District has indicated at various times that “at this time” it is not
   26
        accepting applications for service and has not stated whether it plans to provide
   27
        future services, citing a decades long water “emergency.” The District most
   28
        COMPLAINT                                 20
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 21 of 32 Page ID #:27


    1   recently confirmed in November 2017 it is not accepting applications for future
    2
        water and/or sewer service. As such it would be futile for Plaintiffs to apply to
    3
        obtain water and/or service through the District. More specifically, the County will
    4
        not even process an application for a land use permit unless such application comes
    5

    6   with a written verification of water and sewer service from the District, and the

    7   District will not issue such verification to Plaintiffs, because Plaintiffs are
    8   ineligible for water or sewer service under the District’s code.
    9         110. To illustrate the futility of each Plaintiff herein applying for a land use
   10
        permit from the County for development of their lots, and the futility of seeking
   11
        water and sewer service verification from the District, in January 2017, Cambria
   12
        lot owners Michael and Karen Windeler applied for a minor use or land use permit
   13

   14   with the County, the local land use authority. The County rejected the unprocessed
   15   applications. The County rejected the applications because they were not
   16   accompanied by written verification of water and sewer service from the District.
   17
              111. Plaintiffs are informed and believe that it is impossible under the
   18
        County’s laws and regulations to develop a single-family home on their lots
   19
        without obtaining water and sewer service from the District. However, to confirm
   20
   21   whether there were any conditions under which the lots could be developed

   22   without water or sewer service from the District, the Windelers submitted a
   23   development application which sought development without water and/or sewer
   24   service from the District. The Windelers elected to seek a variance from the
   25
        requirements for written verification of water and sewer service from the District.
   26
        They submitted a Development Application to the County on or about April 24,
   27
        2017, with a request for a variance from all requirements that would bar
   28
        COMPLAINT                                  21
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 22 of 32 Page ID #:28


    1   development without written verification of water and/or sewer service from the
    2
        District.
    3
               112. Because development would not be possible without the Variance, the
    4
        County and the Windelers agreed to proceed to hearing first with the Variance
    5

    6   request submitted with the development application. The Development

    7   Application required a variance from several County standards and requirements,
    8   including Community Wide Planning Area Standard 8, which requires
    9   development applications to include written verification of water and sewer service
   10
        from the District. The Development Application and cover letter clarified that the
   11
        Windelers were prepared to develop with any combination of services that would
   12
        be acceptable to the County. Specifically, they were prepared to develop with
   13

   14   water sourced from an on-site well or trucked in water, with wastewater treatment
   15   from the public sewer or an on-site septic system. The Windelers also requested
   16   that, alternatively, the County require the District to process and approve a
   17
        connection to the District’s water and sewer systems.
   18
               113. The Application first went before the County Planning Commission.
   19
        The hearing on the Application before the County Planning Commission took
   20
   21   place on August 24, 2017. The County Planning Commission applied

   22   § 22.62.070(D)(1) of the County Code (“County Variance Code”) in considering
   23   the variance, which sets forth five findings that must be made in order grant a
   24   variance.
   25
               114. The County Planning Commission denied the Application finding it
   26
        satisfied none of the five factors of the County Variance Code that must be met to
   27
        support granting a variance. The County Planning Commission concluded that
   28
        COMPLAINT                                 22
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 23 of 32 Page ID #:29


    1   allowing the Windeler Property to develop without District water and sewer
    2
        service would contravene the District’s Buildout Reduction Program and the
    3
        County’s growth limitations found in its Local Coastal Program.
    4
                 115. The Windelers timely appealed to the County Board of Supervisors
    5

    6   (“County Board”). The appeal asserted the County Planning Commission had

    7   erred.
    8            116. The County Board of Supervisors heard and denied the appeal on
    9   October 17, 2017. On October 24, 2017, the County officially adopted Resolution
   10
        No. 2017-265, denying the appeal of the denial of the Application (“Resolution”).
   11
        The Resolution affirmed the Planning Commission’s findings that none of the five
   12
        factors under the County Variance Ordinance were met. The County Board found
   13

   14   that allowing the Windeler Property to develop without District water and sewer
   15   service would compel the County Board to allow development of other similar
   16   properties (i.e., those without District wait-list position, including those owned by
   17
        the non-Windeler Plaintiffs) which would contravene the growth assumptions in
   18
        the County’s Local Coastal Program.
   19
                 117. The denial of the Windelers’ Application demonstrates that their
   20
   21   property cannot be developed. The Windeler Property cannot be used as

   22   subdivided and zoned, and the Windelers have been denied all economically viable
   23   use of their property. Plaintiffs other than the Windelers are, from the standpoint
   24   of an available variance, in substantively the same position as the Windelers and
   25
        thus have likewise been denied all economically viable use of their property. The
   26
        multiple findings, each independently justifying the denial of the variance would
   27
        apply to the Plaintiffs herein. For example, the County Planning Commission and
   28
        COMPLAINT                                 23
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 24 of 32 Page ID #:30


    1   County Board found that a) development without water and sewer service from the
    2
        District would require an amendment to the County’s Title 26 (Growth
    3
        Management Ordinance) which cannot be waived with a variance, b) state health
    4
        and safety regulations prevent a domestic well and septic system on lots under one
    5

    6   half acre (many properties are well below one-half acre), and c) development of

    7   1871 lots without wait-list positions would contravene the District’s Build Out
    8   Reduction Program and growth assumptions in the County’s Local Coastal
    9   Program. In other words, it would be futile for the remaining Plaintiffs to pursue
   10
        development of their properties through a variance or any other form of application
   11
        as they do not have and cannot get verification of water or sewer service from the
   12
        District, and the County will not allow development without such verification.
   13

   14   Because the Plaintiffs lack wait-list positions, and District Code prevents them
   15   from applying to join the closed waiting list, the properties are ineligible to obtain
   16   intent-to-serve letters.
   17
               118. Rather than a shortage of water, regulations adopted and implemented
   18
        to limit development are the irrefutable reason Plaintiffs are ineligible to obtain
   19
        verification that the District plans to provide services to the properties.
   20
   21   Development is prohibited because District Code prevents the properties from

   22   obtaining water and sewer services from the District, and the County will not
   23   approve the use of alternative sources of water and wastewater treatment.
   24          119. Plaintiffs are prohibited from developing because the Defendants have
   25
        effectively imposed a permanent bar on new connections to water and sewer.
   26
               120. Plaintiffs are informed and believe that their lots have zero or de
   27
        minimus value because of the decision of Defendants to not provide water and/or
   28
        COMPLAINT                                  24
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 25 of 32 Page ID #:31


    1   sewer service or allow development of their properties. Plaintiffs have paid
    2
        assessments levied to repay water infrastructure loans, property taxes, and water
    3
        and sewer availability or standby assessments levied to support the water and
    4
        sewer infrastructure for Cambria. In addition, Plaintiffs were subjected to a special
    5

    6   assessment which paid for the build out of the sewer infrastructure in Cambria.

    7         121. Plaintiffs have been denied the right to develop single family homes
    8   on their property purportedly of an “emergency” shortage of water. Plaintiffs are
    9   informed and believe they have been denied the right of development because of
   10
        the decision to stop or severely limit growth. Indeed, Defendants have adopted
   11
        permanent growth limiting regulations, which arise from the exercise of land use
   12
        authority, and will remain in place whether or not there is a shortage of water.
   13

   14         122. In reality, the County, working in concert with the District, has
   15   decided it will not allow Plaintiffs and hundreds of other property owners the right
   16   to develop their lots out of a desire to preserve the lesser developed character of
   17
        Cambria by limiting growth. Plaintiffs are informed and believe that Defendants
   18
        were aware their actions and inactions would take Plaintiffs’ property for public
   19
        use without compensation and developed a course of action designed to prevent or
   20
   21   inhibit property owners from obtaining just compensation.

   22         123. The District cannot use the water emergency as a cloak to hide the
   23   undeniable truth that it will never provide intent-to-serve letters or future service
   24   connections to Plaintiffs’ properties. Plaintiffs are informed and believe that
   25
        Defendants have determined they will not allow the lots, and hundreds of others
   26
        like them to be developed, effectively re-zoning the lots for open space without
   27
        formally taking such action.
   28
        COMPLAINT                                 25
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 26 of 32 Page ID #:32


    1         124. Plaintiffs are informed and believe that Defendants have intentionally
    2
        used the temporary water shortage as pretextual shield to avoid taking claims that
    3
        would otherwise arise from the explicit adoption of growth-limiting regulations
    4
        applied to Plaintiffs and similarly situated lot owners or open space re-zoning that
    5

    6   prevent Plaintiffs and similarly situated property owners from developing legal

    7   lots. Plaintiffs are informed and believe that the County and District have
    8   conspired to deny development while preventing taking claims from being ripe,
    9   purposefully leaving Plaintiffs and hundreds of other lot owners in a legal limbo,
   10
        with no right of development but no definitive decision permanently denying them
   11
        the right to develop. Plaintiffs are informed and believe, and on that basis allege
   12
        the District has adopted a strategy of not accepting applications for service in order
   13

   14   to avoid denying applications for service, while the County refuses to accept
   15   applications for development based on the absence of a letter affirming that the
   16   District actually plans to provide water and sewer service to the lot.
   17
              125. The County and District have failed to acquire sufficient water that
   18
        could serve hundreds of legal lots, nor have they taken any steps to compensate the
   19
        owners of these lots, even though on information and belief, the County and
   20
   21   District have decided, in the interests of the community as a whole, that these lots

   22   should not be developed. Plaintiffs are informed and believe and thereon allege
   23   that District, in concert with County, has developed plans to obtain additional
   24   water for lot owners who have secured a place on the District wait list, but
   25
        affirmatively decided this additional water source be undersized so it will serve
   26
        only those lot owners and not Plaintiffs. Plaintiffs are informed and believe and on
   27
        that basis allege that such decision was made to comply with growth limitations
   28
        COMPLAINT                                 26
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 27 of 32 Page ID #:33


    1   adopted by the County. Plaintiffs are informed and believe that Defendants’
    2
        strategy is one of attrition, attempting to avoid explicitly denying development
    3
        applications, while hoping that through attrition, the owners of these lots who
    4
        purchased based on the expectation that the lots can be developed will simply “go
    5

    6   away” one way or another over time, confiscating these properties to advance the

    7   purpose of the no-growth agenda by regulation, without paying for the lots.
    8                              FIRST CAUSE OF ACTION
    9    (By All Plaintiffs Against All Defendants For Violation of Civil Rights under
   10
            42 U.S.C. § 1983 And The Fifth Amendment For Regulatory Taking of
   11
                                              Property)
   12
              126. Plaintiffs refer to, repeat, and incorporate herein by reference as
   13

   14   though fully set forth at length, the allegations previously set forth in this pleading.
   15         127. Plaintiffs are informed and believe, and on that basis allege that the
   16   actions and intentional inactions by Defendants constitute a taking of property for
   17
        public use without compensation and is contrary to the Fifth Amendment and
   18
        Fourteenth Amendment of the United States Constitution.
   19
              128. Plaintiffs are informed and believe that Defendants, acting in concert,
   20
   21   have determined that they will never allow Plaintiffs to develop their lots to

   22   advance the public purpose of limiting growth to maintain the lesser developed
   23   character of Cambria, effectively re-zoning the properties to open space without
   24   formally taking such action. Plaintiffs are informed and believe and on that basis
   25
        allege that Defendants have likewise denied Plaintiffs a connection to the sewer
   26
        system, a property right they are entitled to utilize as a result of paying a special
   27
        assessment to construct the sewer system for the same purposes.
   28
        COMPLAINT                                  27
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 28 of 32 Page ID #:34


    1         129. Plaintiffs are informed and believe, and on that basis allege that
    2
        Defendants have intentionally decided against developing water resources that
    3
        would allow additional development. For example, the District is seeking a permit
    4
        for its Sustainable Water Facility which is designed with only sufficient capacity
    5

    6   and will be limited to serve existing dwellings and those lots already on a District

    7   wait list. Plaintiffs are informed and believe, and on that basis allege the District
    8   employs the declared water emergency and a moratorium on issuing intent-to-serve
    9   letters as the excuse for not issuing service application forms, or processing service
   10
        applications submitted by Plaintiffs and intentionally avoids taking steps to provide
   11
        sufficient water resources. By failing to inform Plaintiffs it has no plans to serve
   12
        the properties even after the emergency is lifted, the District’s actions are nothing
   13

   14   less than an attempt to block development without payment of just compensation.
   15         130. Plaintiffs are further informed and believe that Defendants, acting in
   16   concert, have established procedures and policies designed to prevent development
   17
        applications from being accepted, processed, approved, or denied by the County.
   18
              131. Plaintiffs are informed and believe, and on that basis allege, the taking
   19
        is permanent because Defendants have taken no actions that will allow for the
   20
   21   development of sufficient water in the foreseeable future and have also

   22   affirmatively taken steps to incorporate growth limitations that, as a practical
   23   matter, will make it impossible for Plaintiffs to develop their lots even if an
   24   alternative water source was developed at some point. Alternatively, Plaintiffs
   25
        allege the taking is temporary, extending two years before filing this complaint to
   26
        the final adjudication of a taking.
   27
              132. The combined effect of the Defendants’ actions is to deny Plaintiffs
   28
        COMPLAINT                                  28
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 29 of 32 Page ID #:35


    1   all economically viable use of their property and compel Plaintiffs to bear a
    2
        disproportionate individual cost of the Defendants’ effort to limit growth to
    3
        preserve the lesser developed character of Cambria and effectively re-zone
    4
        hundreds of lots as open space. Should Defendants wish to limit growth or create
    5

    6   new open space by denying the right of certain lots to be developed, that burden is

    7   one which, in all justice, must be borne by the community as a whole, rather than
    8   those property owners denied the right of development of legal lots that are in all
    9   respects developable, if the District were to meet its obligation to provide water
   10
        and sewer service to all parcels within its service boundary.
   11
              133. The Defendants have caused a “per se” taking because they have
   12
        denied Defendants all economically viable use of their properties.
   13

   14         134. Alternatively, Plaintiffs allege a taking under the ad hoc balancing of
   15   factors approved under federal law. In particular, Defendants have caused a
   16   regulatory taking based on combined effect of the consideration of character of the
   17
        governmental regulatory scheme, the reasonable investment–backed expectations
   18
        of the property owners, and the economic impact of the regulatory scheme.. Penn
   19
        Cent. Transp. Co. v. New York City, 438 U.S. 104 (1978). Defendants’ actions
   20
   21   result in the equivalent of a physical taking because they force Plaintiffs to

   22   effectively surrender their right of possession to the property indefinitely to be
   23   maintained as “open space” while requiring Plaintiffs to bear the cost and burden
   24   of maintaining these lots. For all practical purposes, the Defendants have
   25
        confiscated the Plaintiffs’ property for public use but have failed to provide
   26
        compensation.
   27
              135. The Defendants have refused to withdraw or modify the offending
   28
        COMPLAINT                                 29
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 30 of 32 Page ID #:36


    1   regulations, so Plaintiffs must be monetarily compensated for the taking. As a
    2
        direct and proximate result of the above-described actions by Defendants and each
    3
        of them, Plaintiffs are informed and believed they have had their property taken
    4
        with individual values exceeding $250,000 for each lot for a permanent taking; and
    5

    6   in the alternative have been deprived of fair market economic use on a temporary

    7   basis.
    8            136. Plaintiffs have been damaged by the taking of its property in an
    9   amount to be proven at trial, but Plaintiffs are informed and believe the property
   10
        taken by Defendants has a value in an amount well in excess of $250,000 per lot.
   11
                 137. Plaintiffs have incurred and will continue to incur attorneys’ fees,
   12
        expert witness fees, and other fees and costs, as a result of this proceeding, in
   13

   14   amounts that cannot yet be ascertained but which are recoverable under the
   15   provisions of 42 U.S.C. §§ 1983 and 1988.
   16

   17
                 WHEREFORE, Plaintiffs pray judgment as follows:
   18
                 1.    For a judgment mandating Defendants jointly and severally pay
   19
        Plaintiffs just compensation for property taken in an amount to be proven at trial;
   20
   21            2.    For costs of suit, including reasonable attorneys’ fees, under 42 USC

   22   § 1988 and otherwise;
   23            3.    For such other and further relief as the Court deems just and proper.
   24

   25

   26

   27

   28
        COMPLAINT                                  30
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 31 of 32 Page ID #:37


    1

    2                                        BLUM COLLINS, LLP
                                               Craig M. Collins
    3

    4                                        By: /s/ Craig M. Collins
                                             Craig M. Collins
    5                                        Email: collins@blumcollins.com
                                             Attorney for Plaintiffs Michael Windler,
    6                                        et al.
    7
                                             KASSOUNI LAW
    8                                         Timothy V. Kassouni
    9
                                             By: /s/Timothy Kassouni
   10                                        Timothy V. Kassouni
                                             Email: timothy@kassounilaw.com
   11                                        Attorney for Plaintiffs Michael Windler,
                                             et al.
   12

   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26

   27

   28
        COMPLAINT                           31
Case 2:21-cv-05080-DSF-JEM Document 3 Filed 06/24/21 Page 32 of 32 Page ID #:38


    1
                                   DEMAND FOR JURY TRIAL
    2
               Plaintiffs hereby demand a jury trial as to all claims and causes for which a
    3
        jury trial is available.
    4

    5
                                                   BLUM COLLINS, LLP
    6                                                Craig M. Collins
    7
                                                   By: /s/ Craig M. Collins
    8                                              Craig M. Collins
                                                   Email: collins@blumcollins.com
    9                                              Attorney for Plaintiffs Michael Windler,
                                                   et al.
   10

   11                                              KASSOUNI LAW
                                                    Timothy V. Kassouni
   12

   13                                              By: /s/Timothy Kassouni
                                                   Timothy V. Kassouni
   14                                              Email: timothy@kassounilaw.com
                                                   Attorney for Plaintiffs Michael Windler,
   15                                              et al.
   16

   17

   18

   19

   20
   21

   22

   23

   24

   25

   26

   27

   28
        COMPLAINT                                 32
